Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 15, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.

Claim Amendments
           Applicant's amendment to the claims filed 07/15/ 2022 is acknowledged. 
	Claims 6-13, 15, 19-29, 33-39, 41-44 are canceled.
	Claims 4-5, and 16 are amended.
	Claims 1-5, 14, 16-18, 30-32, and 40 are pending.
	Claims 1-5, 14, 16-18, 30-32, and 40 are under examination.




Priority
	The instant application 16/312,491 was filed on 12/21/2018. This application is a National Stage of International Application No. PCT/US17/38798 filed 06/22/2017, claiming priority based on U.S. Provisional Patent Application No. 62/353,393 filed 06/22/2016. 

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 04/05/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Objections
Claim 14 is objected to because of the following informalities:
The recitation “said human hematopoietic stem population” in claim 14 should be “said human hematopoietic stem cell population”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
The limitation “said progeny cells” in claim 5 lacks antecedent basis.
Claim 16, dependent on claim 14, recites “the stem cell population of said umbilical cord blood (UCB)”. It is unclear whether the recitation “the stem cell population” of claim 16 refers to “said human hematopoietic stem population” of claim 14, or whether the recitation “the stem cell population” of claim 16 embraces stem cells different than hematopoietic stem cells.
The limitation “said HSCs” in claim 17, line 11, lacks antecedent basis. Although the claim previously refers to “a human umbilical cord blood (UCB) stem cell population”, the claim does not recite that said UCB stem cell population comprises hematopoietic stem cells (HSCs). 
Similarly, the limitation “said HSC HLA haplotype” in claim 18 lacks antecedent basis. Although the claim previously refers to “said UCBs have a HLA haplotype”, the claim does not recite HSCs having a HLA haplotype.
For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganuza, et al., McKinney-Freeman, P1045: "Functional Screen Identifies Novel Regulators of Hematopoietic Stem Cell In Vivo Repopulation" Poster: 43rd Annual Meeting of the International Society for Experimental Hematology (Canada, Montreal, QC), 1 page, August 21-24, 2014, Cite No. 37 of IDS filed 11/17/2021.
This rejection is newly applied.
Ganuza discloses a method of treating an ex vivo hematopoietic stem cell (HSC) population with shRNA targeting Gprasp2 or Armcx1, thereby reducing expression of Gprasp2 or Armcx1. See Abstract; see Figure 2C. The Armcx1 gene is the same gene as the Gprasp7 gene. See page 31, line 10, of the instant specification.
With respect to dependent claim 32, under the broadest reasonable interpretation, this claim is directed to the intended or desired result that GASP gene expression is reduced between 80-100%. Claim scope is not limited by claim language which does not limit the claim to a particular structure. See MPEP 2111.04. Because Ganuza anticipates the method of claim 30, the intended or desired result of claim 32 would naturally flow from the teachings of Ganuza. 


Claims 1-5, 14, 16-18, 30-32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ganuza, et al., McKinney-Freeman, P1045: "Functional Screen Identifies Novel Regulators of Hematopoietic Stem Cell In Vivo Repopulation" Poster: 43rd Annual Meeting of the International Society for Experimental Hematology (Canada, Montreal, QC), 1 page, August 21-24, 2014, Cite No. 37 of IDS filed 11/17/2021; in view of Abu-Helo et al. “Identification and biological significance of G protein-coupled receptor associated sorting proteins (GASPs)” Pharmacology & Therapeutics 126 (2010) 244–250.
This rejection is newly applied.
Ganuza discloses a method of treating an ex vivo hematopoietic stem cell (HSC) population with shRNA targeting Gprasp2 or Armcx1, thereby reducing expression of Gprasp2 or Armcx1. See Abstract; see Figure 2C. The Armcx1 gene is the same gene as the Gprasp7 gene. See page 31, line 10, of the instant specification.
Ganuza further discloses transplanting the treated HSC population into a subject. By reducing expression of Gprasp2 or Armcx1, the repopulating potential of the HSC engraftment was enhanced. See Abstract; see Figure 2C.
Ganuza discloses that the subject and HSC population are mouse, as opposed to human. The transplantation of human HSC populations into human subjects was known in the art prior to the effective filing date of the instantly claimed invention (Official notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a mouse subject and a mouse HSC population, as taught by Ganuza, with a human subject and a human HSC population with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution in order to treat human subjects in need of a human HSC transplant. 
The obtainment of HSC populations from bone marrow, mobilized peripheral blood, and umbilical cord blood was known in the art prior to the effective filing date of the instantly claimed invention (Official notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to obtain a HSC population from bone marrow, mobilized peripheral blood, or umbilical cord blood with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to obtain a HSC population from bone marrow, mobilized peripheral blood, or umbilical cord blood in order to provide a HSC population for the method taught by Ganuza.
Page 23, lines 18-20, of the specification of the instant application defines “mismatch” between cells or tissues as specifically directed “allogenic” cells or tissues. The allogenic transplantation of HSCs into a subject, such that the HLA haplotype between the HSCs and the subject are mismatched, was known in the art prior to the effective filing date of the instantly claimed invention (Official notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to transplant an allogenic HSC population into a subject, such that the HLA haplotype between the HSCs and the subject are mismatched, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to transplant an allogenic HSC population into a subject, such that the HLA haplotype between the HSCs and the subject are mismatched, in order to provide a HSC transplant to a subject in need thereof who does not have a HLA-matched donor available.
Ganuza teaches that the GASP gene is Gprasp2 or Armcx1 (Gprasp7), as opposed to Gprasp2. Gprasp1, Gprasp2, and Armcx1 (Gprasp7) are also known as GASP-1, GASP-2, and GASP-7, respectively. Prior to the effective filing date of the instantly claimed invention, Abu-Helo discloses that the GASP gene family consists of ten members, including Gprasp1 (GASP-1), Gprasp2 (GASP-2), and Armcx1 (GASP-7). In particular, Abu-Helo teaches that Gprasp1 (GASP-1) shares significant sequence homology to Gprasp2 (GASP-2) and Armcx1 (GASP-7), and further that the GASP gene family shares common functional activity. See page 245 and Figure 1; see also Section 3.2.1 on pages 246-247. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute Gprasp2 (GASP-2) or Armcx1 (GASP-7), as taught by Ganuza, with Gprasp1 (GASP-1) with a reasonable expectation of success because Gprasp1 (GASP-1), Gprasp2 (GASP-2), and Armcx1 (GASP-7) belong to the same GASP gene family and share significant sequence homologies and functional activities, as taught by Abu-Helo.
With respect to claims 4-5, under the broadest reasonable interpretation, these claims are directed to processes which naturally flow from the method of claim 1, which would have been prima facie obvious over the prior art (as discussed above). In particular, claim 4 reads on the natural and spontaneous process by which HSCs naturally recover, or at least partially recover, following treatment under conditions that reduce GASP gene expression (e.g. shRNA-mediated knockdown). Claim 5 reads on the natural and spontaneous process by which a population of HSCs naturally grow and proliferation following transplantation into a subject. In particular, that the progeny cells grow for up to sixteen weeks after said transplanting is, under the broadest reasonable interpretation, an intended or desired result that the engrafted HSCs continue to naturally and spontaneously grow and proliferate for up to 16 weeks. With respect to claims 3 and 32, under the broadest reasonable interpretation, these claims are directed to the intended or desired result that GASP gene expression is reduced between 10-100% or between 80-100%. Claim scope is not limited by claim language which does not limit the claim to a particular structure. See MPEP 2111.04. There is no requirement that the cited prior art expressly teach or suggest the recited intended results and processes which naturally flow from the method of claim 1. For these reasons, claims 3-5, and 32 would have been prima facie obvious over the prior art.


Claims 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmfeldt et al. “Functional screen identifies regulators of murine hematopoietic stem cell repopulation” J Exp Med (February 2016), 213(3):433-49.
This rejection is newly applied.
Holmfeldt discloses a method of treating an ex vivo hematopoietic stem cell (HSC) population with shRNA targeting Gprasp2 or Armcx1, thereby reducing expression of Gprasp2 or Armcx1. See Abstract; see Figure 4 on page 438. The Armcx1 gene is the same gene as the Gprasp7 gene. See page 31, line 10, of the instant specification.
With respect to dependent claim 32, under the broadest reasonable interpretation, this claim is directed to the intended or desired result that GASP gene expression is reduced between 80-100%. Claim scope is not limited by claim language which does not limit the claim to a particular structure. See MPEP 2111.04. Because Holmfeldt anticipates the method of claim 30, the intended or desired result of claim 32 would naturally flow from the teachings of Holmfeldt. 

Claims 1-5, 14, 16-18, 30-32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Holmfeldt et al. “Functional screen identifies regulators of murine hematopoietic stem cell repopulation” J Exp Med (February 2016), 213(3):433-49; in view of Abu-Helo et al. “Identification and biological significance of G protein-coupled receptor associated sorting proteins (GASPs)” Pharmacology & Therapeutics 126 (2010) 244–250.
This rejection is newly applied.
Holmfeldt discloses a method of treating an ex vivo hematopoietic stem cell (HSC) population with shRNA targeting Gprasp2 or Armcx1, thereby reducing expression of Gprasp2 or Armcx1. See Abstract; see Figure 4 on page 438. The Armcx1 gene is the same gene as the Gprasp7 gene. See page 31, line 10, of the instant specification.
Holmfeldt further discloses transplanting the treated HSC population into a subject. By reducing expression of Gprasp2 or Armcx1, the repopulating potential of the HSC engraftment was enhanced. See Abstract; see Figure 4 on page 438.
Holmfeldt discloses that the subject and HSC population are mouse, as opposed to human. The transplantation of human HSC populations into human subjects was known in the art prior to the effective filing date of the instantly claimed invention (Official notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a mouse subject and a mouse HSC population, as taught by Holmfeldt, with a human subject and a human HSC population with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution in order to treat human subjects in need of a human HSC transplant. 
Holmfeldt discloses that the HSC population is obtained from bone marrow (BM). See page 445, right column. The obtainment of HSC populations from bone marrow, mobilized peripheral blood, and umbilical cord blood was known in the art prior to the effective filing date of the instantly claimed invention (Official notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to obtain a HSC population from bone marrow, mobilized peripheral blood, or umbilical cord blood with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to obtain a HSC population from bone marrow, mobilized peripheral blood, or umbilical cord blood in order to provide a HSC population for the method taught by Holmfeldt.
Page 23, lines 18-20, of the specification of the instant application defines “mismatch” between cells or tissues as specifically directed “allogenic” cells or tissues. The allogenic transplantation of HSCs into a subject, such that the HLA haplotype between the HSCs and the subject are mismatched, was known in the art prior to the effective filing date of the instantly claimed invention (Official notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to transplant an allogenic HSC population into a subject, such that the HLA haplotype between the HSCs and the subject are mismatched, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to transplant an allogenic HSC population into a subject, such that the HLA haplotype between the HSCs and the subject are mismatched, in order to provide a HSC transplant to a subject in need thereof who does not have a HLA-matched donor available.
Holmfedt teaches that Gprasp2 and Armcx1 (Gprasp7) belong to the same family of G-protein coupled receptor associated sorting proteins (GASP), and therefore concludes that this gene family is implicated in the negative regulation of HSPC repopulating potential. See page 438, last paragraph. Gprasp1, Gprasp2, and Armcx1 (Gprasp7) are also known as GASP-1, GASP-2, and GASP-7, respectively. Prior to the effective filing date of the instantly claimed invention, Abu-Helo discloses that the GASP gene family consists of ten members, including Gprasp1 (GASP-1), Gprasp2 (GASP-2), and Armcx1 (GASP-7). In particular, Abu-Helo teaches that Gprasp1 (GASP-1) shares significant sequence homology to Gprasp2 (GASP-2) and Armcx1 (GASP-7), and further that the GASP gene family shares common functional activity. See page 245 and Figure 1; see also Section 3.2.1 on pages 246-247. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute Gprasp2 (GASP-2) or Armcx1 (GASP-7), as taught by Holmfedt, with Gprasp1 (GASP-1) with a reasonable expectation of success because Gprasp1 (GASP-1), Gprasp2 (GASP-2), and Armcx1 (GASP-7) belong to the same GASP gene family and share significant sequence homologies and functional activities, as taught by Abu-Helo. Moreover, as discussed above, Holmfedt teaches that the GASP gene family, which includes Gprasp1 (GASP-1), Gprasp2 (GASP-2), and Armcx1 (GASP-7), is implicated in the negative regulation of HSPC repopulating potential.
With respect to claims 4-5, under the broadest reasonable interpretation, these claims are directed to processes which naturally flow from the method of claim 1, which would have been prima facie obvious over the prior art (as discussed above). In particular, claim 4 reads on the natural and spontaneous process by which HSCs naturally recover, or at least partially recover, following treatment under conditions that reduce GASP gene expression (e.g. shRNA-mediated knockdown). Claim 5 reads on the natural and spontaneous process by which a population of HSCs naturally grow and proliferation following transplantation into a subject. In particular, that the progeny cells grow for up to sixteen weeks after said transplanting is, under the broadest reasonable interpretation, an intended or desired result that the engrafted HSCs continue to naturally and spontaneously grow and proliferate for up to 16 weeks. With respect to claims 3 and 32, under the broadest reasonable interpretation, these claims are directed to the intended or desired result that GASP gene expression is reduced between 10-100% or between 80-100%. Claim scope is not limited by claim language which does not limit the claim to a particular structure. See MPEP 2111.04. There is no requirement that the cited prior art expressly teach or suggest the recited intended results and processes which naturally flow from the method of claim 1. For these reasons, claims 3-5, and 32 would have been prima facie obvious over the prior art.


Claims 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferdous et al. “The G Protein-Coupled Receptor Associated Sorting Proteins, Gprasp2 and Armcx1 Are Putative Negative Regulators of HSC Engraftment and Repopulation” Blood (December 2015) 126 (23): 2386.
This rejection is newly applied.
Ferdous discloses a method of treating an ex vivo hematopoietic stem cell (HSC) population with shRNA targeting Gprasp2 or Armcx1, thereby reducing expression of Gprasp2 or Armcx1. See Abstract. The Armcx1 gene is the same gene as the Gprasp7 gene. See page 31, line 10, of the instant specification.
With respect to dependent claim 32, under the broadest reasonable interpretation, this claim is directed to the intended or desired result that GASP gene expression is reduced between 80-100%. Claim scope is not limited by claim language which does not limit the claim to a particular structure. See MPEP 2111.04. Because Ferdous anticipates the method of claim 30, the intended or desired result of claim 32 would naturally flow from the teachings of Ferdous. 

Claims 1-5, 14, 16-18, 30-32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ferdous et al. “The G Protein-Coupled Receptor Associated Sorting Proteins, Gprasp2 and Armcx1 Are Putative Negative Regulators of HSC Engraftment and Repopulation” Blood (December 2015) 126 (23): 2386.
This rejection is newly applied.
Ferdous discloses a method of treating an ex vivo hematopoietic stem cell (HSC) population with shRNA targeting Gprasp2 or Armcx1, thereby reducing expression of Gprasp2 or Armcx1. See Abstract. The Armcx1 gene is the same gene as the Gprasp7 gene. See page 31, line 10, of the instant specification.
Ferdous further discloses transplanting the treated HSC population into a subject. By reducing expression of Gprasp2 or Armcx1, the repopulating potential of the HSC engraftment was enhanced. See Abstract.
Ferdous discloses that the subject and HSC population are mouse, as opposed to human. The transplantation of human HSC populations into human subjects was known in the art prior to the effective filing date of the instantly claimed invention (Official notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a mouse subject and a mouse HSC population, as taught by Ferdous, with a human subject and a human HSC population with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution in order to treat human subjects in need of a human HSC transplant. 
The obtainment of HSC populations from bone marrow, mobilized peripheral blood, and umbilical cord blood was known in the art prior to the effective filing date of the instantly claimed invention (Official notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to obtain a HSC population from bone marrow, mobilized peripheral blood, or umbilical cord blood with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to obtain a HSC population from bone marrow, mobilized peripheral blood, or umbilical cord blood in order to provide a HSC population for the method taught by Ferdous.
Page 23, lines 18-20, of the specification of the instant application defines “mismatch” between cells or tissues as specifically directed “allogenic” cells or tissues. The allogenic transplantation of HSCs into a subject, such that the HLA haplotype between the HSCs and the subject are mismatched, was known in the art prior to the effective filing date of the instantly claimed invention (Official notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to transplant an allogenic HSC population into a subject, such that the HLA haplotype between the HSCs and the subject are mismatched, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to transplant an allogenic HSC population into a subject, such that the HLA haplotype between the HSCs and the subject are mismatched, in order to provide a HSC transplant to a subject in need thereof who does not have a HLA-matched donor available.
Ferdous teaches that Gprasp2 and Armcx1 (Gprasp7) belong to the same G-protein coupled receptor associated sorting proteins (GASP) gene family, and another member of the gene family, Gprasp1, shares structural similarity and functional activity with Gprasp2. Moreover, Ferdous expressly suggests transplantation of HSCs treated with shRNA targeting Gprasp1. See Abstract; see especially, “Although Gprasp1 was not tested in our screen, qRT-PCR analysis reveals that it is also highly expressed by murine HSC relative to downstream progeny, suggesting that it too may play a role in HSC function. We are currently assessing this using Gprasp1-shRNAs and competitive transplantation.” Therefore, the limitation that the GASP gene is Gprasp1 would have been prima facie obvious over Ferdous.
With respect to claims 4-5, under the broadest reasonable interpretation, these claims are directed to processes which naturally flow from the method of claim 1, which would have been prima facie obvious over the prior art (as discussed above). In particular, claim 4 reads on the natural and spontaneous process by which HSCs naturally recover, or at least partially recover, following treatment under conditions that reduce GASP gene expression (e.g. shRNA-mediated knockdown). Claim 5 reads on the natural and spontaneous process by which a population of HSCs naturally grow and proliferation following transplantation into a subject. In particular, that the progeny cells grow for up to sixteen weeks after said transplanting is, under the broadest reasonable interpretation, an intended or desired result that the engrafted HSCs continue to naturally and spontaneously grow and proliferate for up to 16 weeks. With respect to claims 3 and 32, under the broadest reasonable interpretation, these claims are directed to the intended or desired result that GASP gene expression is reduced between 10-100% or between 80-100%. Claim scope is not limited by claim language which does not limit the claim to a particular structure. See MPEP 2111.04. There is no requirement that the cited prior art expressly teach or suggest the recited intended results and processes which naturally flow from the method of claim 1. For these reasons, claims 3-5, and 32 would have been prima facie obvious over the prior art.


Response to Affidavit/Arguments
The Affidavit of Attribution under 37 CFR 1.130(a) of J. Scott Elmer, filed 07/15/2022, has been carefully considered but is not persuasive. 
Elmer declares to be Director of the Office of Technology Licensing for St. Jude Children’s Research Hospital and to have the authority to represent their legal interests. Elmer declares that the subject matter disclosed in the publications of
Holmfeldt et al. “Functional screen identifies regulators of murine hematopoietic stem cell repopulation” J Exp Med (February 2016), 213(3):433-49; and
Ferdous et al. “The G Protein-Coupled Receptor Associated Sorting Proteins, Gprasp2 and Armcx1 Are Putative Negative Regulators of HSC Engraftment and Repopulation” Blood (December 2015) 126 (23): 2386,
was made by and obtained directly or indirectly from Shannon McKinney-Freeman, co-inventor of the instant application and co-author of the two publications above publicly available less than one year prior to the priority date of the instant application.
This is not persuasive. 
MPEP 2155 states:
AIA  35 U.S.C. 102(b)(1)(A)  provides that a grace period disclosure shall not be prior art to a claimed invention under AIA  35 U.S.C. 102(a)(1)  if the disclosure was made by the inventor or a joint inventor. An applicant may show that a disclosure was made by the inventor or a joint inventor by way of an affidavit or declaration under 37 CFR 1.130(a)  (an affidavit or declaration of attribution). See In re Katz, 687 F.2d 450, 455, 215 USPQ 14, 18 (CCPA 1982) and MPEP § 718. Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982). However, an affidavit or declaration under 37 CFR 1.132  that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017) (finding that a declaration submitted by inventor Campbell insufficient to establish that he and Guth (now deceased) were inventors of the subject matter disclosed in a patent naming Campbell, Guth, Danziger, and Padron because "[n]othing in the declaration itself, or in addition to the declaration, provides any context, explanation, or evidence to lend credence to the inventor's bare assertion" and more than twenty years had passed since the alleged events occurred. Id. at 1345; 123 USPQ2d at 1149.). See also Ex parte Kroger, 219 USPQ 370 (Bd. App. 1982) (affirming rejection notwithstanding declarations by the alleged actual inventors as to their inventorship in view of a nonapplicant author submitting a letter declaring the nonapplicant author's inventorship). This is similar to the current process for disqualifying a publication as not being by "others" discussed in MPEP § 2132.01, except that AIA  35 U.S.C. 102(b)(1)(A)  requires only that the disclosure be by the inventor or a joint inventor.

In this case, as stated in MPEP 2155, an “unequivocal” statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosures is needed, but J. Scott Elmer is not the inventor or a joint inventor of the instant application. Furthermore, a reasonable explanation of the presence of additional authors in the publications of Holmfeldt and Ferdous is needed, but the affidavit fails to provide such an explanation. Accordingly, the affidavit is insufficient to show that the relied-upon subject matter was the inventor’s own work, failing to provide any context, explanation or evidence to support that assertion. Therefore, the disclosures of Holmfeldt and Ferdous are not excepted as prior art in the instant application.

Applicant’s arguments filed 07/15/2022 have been carefully considered but are not found persuasive. In this case, Applicant’s arguments necessarily rely on the Affidavit of Attribution under 37 CFR 1.130(a) of J. Scott Elmer, filed 07/15/2022, which is not persuasive for the reasons discussed above. Otherwise, Applicant’s arguments are moot by the new grounds of rejection above.


Citation of Relevant Prior Art
	As previously stated, the following prior art made of record and not relied upon is considered relevant to the instant application:
	D1: Ganuza, et al., McKinney-Freeman. P1045: "Functional Screen Identifies Novel Regulators of Hematopoietic Stem Cell In Vivo Repopulation." Abstract: 43rd Annual Meeting of the International Society for Experimental Hematology (Canada, Montreal, QC), August 21-24, 2014.
	D2: Fernandez, et al, McKinney-Freeman. "Functional screen identifies novel regulators of murine hematopoietic stem cell engraftment.” Abstract: 56th Annual Meeting of the American Society of Hematology (San Francisco, CA), December 6-9, 2014.
	D1 is a published abstract of Applicant from the 43rd Annual Meeting of the International Society for Experimental Hematology in Canada, Montreal, QC that took place on August 21-24, 2014. The disclosure is discussed on pages 37-38, joining paragraph, of the instant specification. A copy of the publication has been provided in the previous Office action mailed 08/18/2021. The publication discloses that shRNA-mediated knockdown of “two genes” enhanced HSC repopulation. The identities of the “two genes” are not disclosed in the publication. 
	D2 is a published abstract of Applicant from the 56th Annual Meeting of the American Society of Hematology in San Francisco, CA, that took place on December 6-9, 2014. The disclosure is discussed on pages 37-38, joining paragraph, of the instant specification. A copy of the publication has been provided with the previous Office action mailed 08/18/2021. The publication discloses that shRNA-mediated knockdown of “three genes” enhanced HSC repopulation. The identities of the “three genes” are not disclosed in the publication. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633